Title: From John Adams to William Woodfall, 14 May 1774
From: Adams, John
To: Woodfall, William


     
      Sir
      Boston May 14. 1774
     
     I had the Pleasure of receiving your Favour of the twelfth March, Yesterday, for which I thank you. Your Plan of a News Paper to pro­  fess itself a general Channell of American Intelligence, is happily calculated I think, to Serve the Interest both of the British and of the American Public.
     If it should be in my Power at any Time to communicate to you, any material Intelligence, I shall be glad of the opportunity; but I have very little Connection with public affairs, and I hope to have less.
     Indeed the Treatment we receive from our Mother Country as we have always fondly called her, begins to discourage Persons here from making any Applications to her, upon any Occasion or for any Purpose. Intelligence, Evidence, Petitions are sent continually, and have been sent for ten years to no Purpose. We begin almost to wish, that Europe could forget, that America was ever discovered, and America could forget that Europe ever existed.
     The unexampled Blockade of Boston, is received here with a Spirit of Martyrdom. It will produce Effects Such as were not foreseen, by the Minister of State, who projected it, or by the abandoned Men in America who suggested the Project to him.
     Nero wished that the Inhabitants of Rome had but one Neck, that he might have the Pleasure of cutting it off, with his own Hand, at one Blow. This, as it would have Speedily terminated their Misery was Humanity, in Comparison of the Ministers Project of turning Famine into a populous City to devour the devoted Inhabitants by Slow Torments and lingering Degrees.
     
      I am, sir, your most obedient servant,
      John Adams
     
     
      P.S. The Commerce of this Town of itself, has been an essential Link, in a vast Chain, which has made new England what it is, the southern Provinces what they are, the West India Islands what they are, and, Affrican Trade what that is, to say no more. The World will very soon See, with Horror, that this Chain is broken by one blow.
     
    